                           UNITED STATES DISTRICT COURT
                           EASTERN DISTRICT OF MICHIGAN
                                SOUTHERN DIVISION

LAMONT HEARD,

       Plaintiff,                                  Case No. 21-10237

v.                                                 Honorable Nancy G. Edmunds

VARNICE STRANGE, et. al.,

     Defendants.
____________________________________/

                       ORDER GRANTING IN PART PLAINTIFF’S
                        MOTION FOR RECONSIDERATION [8]

       This Court previously entered an order dismissing Plaintiff Lamont Heard’s

prisoner civil rights complaint without prejudice for being duplicative of another civil rights

complaint he filed in case no. 17-13904.           (ECF No. 6.)       Plaintiff now moves for

reconsideration. (ECF No. 8.) For the reasons discussed below, the Court GRANTS IN

PART Plaintiff’s motion for reconsideration.

       Under Eastern District of Michigan Local Rule 7.1(h)(1), a party may move for

reconsideration of an order within fourteen days of the order's issuance. For the motion

to succeed, the movant “must not only demonstrate a palpable defect by which the Court

and the parties . . . have been misled but also show that correcting the defect will result

in a different disposition of the case.” E.D. Mich. L.R. 7.1(h)(3).

       In the previously filed lawsuit, Plaintiff asserted that he had been subject to

retaliatory housing unit and prison transfers due to his legal activities in violation of his

First Amendment rights. (Case No. 17-13904, ECF No. 15.) The claims stemming from

the housing unit transfer were dismissed due to Plaintiff’s failure to exhaust his



                                               1
administrative remedies with regard to those claims, (id., ECF No. 72), but the prison

transfer retaliation claims remain pending before the Court. Approximately three years

into that lawsuit, Plaintiff sought leave to file a second amended complaint to add a

religious retaliation claim based on the same prison transfer, but leave was denied. (See

id., ECF No. 104.) In the present case, Plaintiff brought access to the courts retaliation

claims based on the housing unit transfer as well as religious retaliation claims based on

both the housing unit transfer and prison transfer. In the order dismissing this case, the

Court not only noted that the claims were duplicative of the claims in the other lawsuit,

but it also reasoned that Plaintiff could not file a second lawsuit as an “end-run” around

the Court’s decision to deny leave. Plaintiff’s present motion does not identify any error

in the Court’s analysis regarding the prison transfer retaliation claims.

       With regard to the housing unit transfer retaliation claims, Plaintiff argues that

because they arise out of a separate incident than the prison transfer claims, they are not

duplicative of any claims that remain pending in the first lawsuit. He also asserts that he

has now exhausted his administrative remedies with regard to the housing unit transfer

claims and asks the Court to either allow him to proceed on those claims in this lawsuit

or allow him to file a motion for reconsideration in the first lawsuit to amend his complaint

and add them there.

       Because the housing unit transfer retaliation claims were dismissed during the

early stages of the first lawsuit due to the failure to exhaust, the Court is persuaded that

the similar claims Plaintiff brought in this case are not duplicative of any claims in the prior

lawsuit that proceeded to an adjudication on the merits. Accordingly, the Court GRANTS

IN PART Plaintiff’s motion for reconsideration. If Plaintiff wishes to delete the religious



                                               2
retaliation claim stemming from the prison transfer and proceed on the retaliation claims

stemming from the housing unit transfer in this case, he may move to reopen this case

and amend his complaint to proceed only on those claims within thirty (30) days of the

date of this order.

       SO ORDERED.

                                  s/Nancy G. Edmunds
                                  Nancy G. Edmunds
                                  United States District Judge

Dated: June 3, 2021


I hereby certify that a copy of the foregoing document was served upon counsel of record
on June 3, 2021, by electronic and/or ordinary mail.

                                  s/Lisa Bartlett
                                  Case Manager




                                            3
